DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 recites the limitation “further comprising coating cathode active material particles by a method selected from the group consisting of…” which fails to further limit the subject matter of claim 31 because the method of claim 31 does not recite a coating step.  The method of claim 31 merely recites providing a cathode electrode mix.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, 11, 13-14, 18-19, 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durkot et al. (US 8,334,067 B2).
Regarding claim 1, Durkot discloses an alkaline electrochemical cell (electrochemical cell, C4/L7; alkaline battery, C10/L59), comprising:
a) a container (housing 18, C4/L8, Fig. 1); and
b) an electrode assembly disposed within the container and comprising a positive electrode, a negative electrode, a separator located between the positive electrode and the negative electrode, and an alkaline electrolyte (housing 18 containing a cathode 12, anode 14, separator 16 between cathode 12 and anode 14; electrolyte dispersed throughout the battery, C4/L6-17; electrolyte can be an alkaline solution, C12/L41-53; Fig. 1), and
wherein the positive electrode comprises coated active material particles, said coated active material particles comprising active material and a coating, wherein the active material comprises a nickel compound (cathode 12 includes one or more coated cathode active material which includes nickel, C4/L18-25).
Regarding claim 2, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the nickel compound is a nickel oxide or a nickel oxyhydroxide (nickel oxyhydroxide, C4/L18-25).
Regarding claim 6, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the active material is a nickel oxyhydroxide (nickel oxyhydroxide, C4/L18-25).
Regarding claim 8, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the coating comprises an insulator (cathode active material acquires an insulating layer of Ni(OH)2, C5/L3-7).
Regarding claim 11, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the insulator is an inorganic material (cathode active material acquires an insulating layer of Ni(OH)2, C5/L3-7).
Regarding claim 13, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the coating comprises an electronic conductor or semi-conductor (cobalt oxyhydroxide, C4/L54-60).
Regarding claim 14, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the electronic conductor or semi-conductor is selected from the group consisting of manganese oxides, carbon, conductive polymers, cobalt oxyhydroxide, and metallic materials (cobalt oxyhydroxide, C4/L54-60).
Regarding claim 18, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the coating comprises a second nickel compound, wherein the second nickel compound comprises nickel having a lower oxidation state than that of the nickel in the active material (cathode active material acquires an insulating layer of Ni(OH)2, C5/L3-7).
Regarding claim 19, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the second nickel compound is nickel oxyhydroxide or nickel hydroxide (cathode active material acquires an insulating layer of Ni(OH)2, C5/L3-7).
Regarding claim 21, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the weight ratio of active material to coating is greater than about 3 (coating of at most three percent by weight, C2/L17-23, which results in a weight ratio greater than 3).
Regarding claim 22, Durkot discloses all of the claim limitations as set forth above.  Durkot further discloses the coating comprises a first coating material and a second coating material (cathode 12 includes one or more coated cathode active material which includes nickel, C4/L18-25; cathode active material acquires an insulating layer of Ni(OH)2, C5/L3-7). 

Claim(s) 1-2, 6, 13-14, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 2007/0092789 A1).
Regarding claim 1, Okada discloses an alkaline electrochemical cell (Title, Abstract), comprising:
a) a container (case 1 [0053], Fig. 1); and
b) an electrode assembly disposed within the container and comprising a positive electrode, a negative electrode, a separator located between the positive electrode and the negative electrode, and an alkaline electrolyte (power generation element, electrolyte, Abstract), and
wherein the positive electrode comprises coated active material particles, said coated active material particles comprising active material and a coating, wherein the active material comprises a nickel compound (nickel oxyhydroxide as positive active material [0031], surface is coated with a layer of cobalt [0038]).
Regarding claim 2, Okada discloses all of the claim limitations as set forth above.  Okada further discloses the nickel compound is a nickel oxide or a nickel oxyhydroxide (nickel oxyhydroxide as positive active material [0031]).
Regarding claim 6, Okada discloses all of the claim limitations as set forth above.  Okada further discloses the active material is a nickel oxyhydroxide (nickel oxyhydroxide as positive active material [0031]).
	Regarding claim 13, Okada discloses all of the claim limitations as set forth above.  Okada further discloses the coating comprises an electronic conductor or semi-conductor (layer containing cobalt improves electronic conductivity [0038]).
Regarding claim 14, Okada discloses all of the claim limitations as set forth above.  Okada further discloses the electronic conductor or semi-conductor is selected from the group consisting of manganese oxides, carbon, conductive polymers, cobalt oxyhydroxide, and metallic materials (layer containing cobalt improves electronic conductivity [0038], where cobalt is a metallic material).
Regarding claim 20, Okada discloses all of the claim limitations as set forth above.  Okada further discloses the coating has a thickness of about 0.5 nm-1 µm (100 to 500 angstroms [0038]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkot et al. (US 8,334,067 B2), as applied to claims 1-2, 6, 8, 11, 13-14, 18-19, 21-22 above, in view of Zimmerman et al. (US 2018/0006308 A1).
Regarding claim 4, Durkot discloses all of the claim limitations as set forth above.  Although Durkot discloses nickel oxyhydroxide (C4/L18-24), the reference does not disclose the nickel oxide is selected from the group consisting of a nickel (IV) oxide, nickel dioxide (NiO2), LixNiO2 (lithium nickelate), wherein 0<x≤1, and LixAyNi1+a-zMzO2, wherein 0≤x≤1, 0≤y≤0.3, 0≤a≤0.2, and 0≤z≤0.3, wherein A comprises one or more alkali metals, and wherein M comprises one or more alkaline earth metal, transition metal, other metal, or any combination thereof.
	Zimmerman discloses an electrochemical cell such as an alkaline battery having a cathode comprising an active material selected from nickel oxyhydroxide and nickel dioxide (Title, Abstract, [0022]-[0024]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 5, modified Durkot discloses all of the claim limitations as set forth above.  Zimmerman further discloses the active material is nickel dioxide (nickel dioxide, Title, Abstract, [0022]-[0024]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkot et al. (US 8,334,067 B2), as applied to claims 1-2, 6, 8, 11, 13-14, 18-19, 21-22 above, in view of Lee et al. (US 2010/0119947 A1).
Regarding claim 9, Durkot discloses all of the claim limitations as set forth above.  However, Durkot does not disclose the insulator is an organic material.
Lee discloses a method for forming cathode active material powder including a coating comprising a water-soluble polymer such as PVA, PEI such that the elution of manganese may be prevented thereby improving the capacity of the cathode active material and providing excellent cycle characteristics (Title, Abstract, [0025]).
Durkot and Lee are analogous art because they are concerned with the same field of endeavor, namely coated cathode active material particles containing manganese (Durkot: cathode further includes manganese dioxide, C2/L24-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Durkot by coating the surface of the cathode active material particles containing manganese with polymers such as PVA or PEI because Lee teaches improved cathode characteristics.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkot et al. (US 8,334,067 B2), as applied to claims 1-2, 6, 8, 11, 13-14, 18-19, 21-22 above, in view of Takei et al. (US 6,337,155 B1).
Regarding claim 16, Durkot does not disclose the electronic conductor or semi-conductor is a conductive polymer selected from the group consisting of polyaniline, polystyrene sulfonate, and poly(3-hexylthiophene).
Takei discloses a the cathode consists mainly of a metal oxide and an electrically conductive material, wherein the metal oxide can be nickel oxide and the electrically conductive material is a conductive polymer material obtained by polymerizing a monomer for forming the conductive polymer on the surface of the metal oxide particle, the conductive polymer being polyaniline and wherein metal oxide particles (C4/L5-26).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkot et al. (US 8,334,067 B2), as applied to claims 1-2, 6, 8, 11, 13-14, 18-19, 21-22 above, in view of Okada et al. (US 2007/0092789 A1).
Regarding claim 20, Durkot discloses all of the claim limitations as set forth above.  However, Durkot does not disclose the coating has a thickness of about 0.5 nm-1 µm.
	Okada discloses an alkaline battery comprising a positive electrode containing nickel oxyhydroxide, wherein the surface of the nickel oxyhydroxide powder is coated with a layer containing cobalt having a thickness of 100 to 500 angstroms (Title, Abstract, [0038]).
	An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durkot et al. (US 8,334,067 B2), as applied to claims 1-2, 6, 8, 11, 13-14, 18-19, 21-22 above, in view of Durkot et al. (US 7,273,680 B2, hereinafter Durkot ‘680).
Regarding claim 31-32, although Durkot discloses a method of producing the alkaline electrochemical cell of claim 1 (see rejection of claim 1 above; battery assembly C17-18), comprising:
i) providing a cathode electrode mix comprising
1) coated active material particles,
2) binder,
3) conductive carbon, and
4) electrolyte (cathode made by coating cathode material onto a current collector, C10/L49-58; cathode includes electrolyte, C12/L41-53), 
the reference does not expressly disclose:
ii) forming a plurality of rings from the electrode mix; and 
iii) inserting the rings into a container; nor
ii) using a ram to mold the cathode electrode mix into a solid tubular configuration.
Durkot ‘680 discloses a cathode can be formed by stacking multiple rings which can be die cast or compression molded, or formed by extruding into housing (C9/L50-63).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2007/0092789 A1), as applied to claims 1-2, 6, 13-14, 20 above, in view of Zimmerman et al. (US 2018/0006308 A1).
Regarding claim 4, Okada discloses all of the claim limitations as set forth above.  Although Okada discloses nickel oxyhydroxide ([0031]), the reference does not disclose the nickel oxide is selected from the group consisting of a nickel (IV) oxide, nickel dioxide (NiO2), LixNiO2 (lithium nickelate), wherein 0<x≤1, and LixAyNi1+a-zMzO2, wherein 0≤x≤1, 0≤y≤0.3, 0≤a≤0.2, and 0≤z≤0.3, wherein A comprises one or more alkali metals, and wherein M comprises one or more alkaline earth metal, transition metal, other metal, or any combination thereof.
	Zimmerman discloses an electrochemical cell such as an alkaline battery having a cathode comprising an active material selected from nickel oxyhydroxide and nickel dioxide (Title, Abstract, [0022]-[0024]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 5, modified Okada discloses all of the claim limitations as set forth above.  Zimmerman further discloses the active material is nickel dioxide (nickel dioxide, Title, Abstract, [0022]-[0024]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2007/0092789 A1), as applied to claims 1-2, 6, 13-14, 20 above, in view of Takei et al. (US 6,337,155 B1).
Regarding claim 16, Okada does not disclose the electronic conductor or semi-conductor is a conductive polymer selected from the group consisting of polyaniline, polystyrene sulfonate, and poly(3-hexylthiophene).
Takei discloses a the cathode consists mainly of a metal oxide and an electrically conductive material, wherein the metal oxide can be nickel oxide and the electrically conductive material is a conductive polymer material obtained by polymerizing a monomer for forming the conductive polymer on the surface of the metal oxide particle, the conductive polymer being polyaniline (C4/L5-26).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 2007/0092789 A1), as applied to claims 1-2, 6, 13-14, 20 above, in view of Durkot et al. (US 7,273,680 B2, hereinafter Durkot ‘680).
Regarding claim 31-32, although Okada discloses a method of producing the alkaline electrochemical cell of claim 1 (see rejection of claim 1 above; [0081]-[0088]), comprising:
i) providing a cathode electrode mix comprising
1) coated active material particles,
2) binder,
3) conductive carbon, and
4) electrolyte ([0081]-[0088]), 
the reference does not expressly disclose:
ii) forming a plurality of rings from the electrode mix; and 
iii) inserting the rings into a container; nor
ii) using a ram to mold the cathode electrode mix into a solid tubular configuration.
Durkot ‘680 discloses a cathode can be formed by stacking multiple rings which can be die cast or compression molded, or formed by extruding into housing (C9/L50-63).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 1, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0329145 A1) in view of Durkot et al. (US 8,334,067 B2).
Regarding claim 1, Koch discloses an alkaline electrochemical cell (alkaline electrochemical cell, Title, Abstract), comprising:
b) an electrode assembly comprising a positive electrode, a negative electrode, a separator located between the positive electrode and the negative electrode, and an alkaline electrolyte ([0039]), and
wherein the positive electrode comprises coated active material particles, said coated active material particles comprising active material and a coating, wherein the active material comprises a nickel compound (nickel based positive electrode [0021]-[0023]; coated [0027]-[0028]).
However, Koch does not expressly disclose a) a container; and b) an electrode assembly disposed within the container.
Durkot discloses an alkaline battery (C4/L7, C10/L59) comprising a housing 18 (C4/L8, Fig. 1). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 13, modified Koch discloses all of the claim limitations as set forth above.  Koch further discloses the coating comprises an electronic conductor or semi-conductor (cobalt hydroxide or oxyhydroxide, or manganese dioxide coating [0028]).
Regarding claim 14, modified Koch discloses all of the claim limitations as set forth above.  Koch further discloses the electronic conductor or semi-conductor is selected from the group consisting of manganese oxides, carbon, conductive polymers, cobalt oxyhydroxide, and metallic materials (cobalt hydroxide or oxyhydroxide, or manganese dioxide coating [0028]).
Regarding claim 15, modified Koch discloses all of the claim limitations as set forth above.  Koch further discloses the electric conductor or semi-conductor is a manganese oxide having the formula MnOx, wherein x is from 1.5-2.0, inclusive (manganese dioxide coating [0028]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0329145 A1) in view of Durkot et al. (US 8,334,067 B2), as applied to claims 1, 13-15 above, in view of Takei et al. (US 6,337,155 B1).
Regarding claim 16, modified Koch does not disclose the electronic conductor or semi-conductor is a conductive polymer selected from the group consisting of polyaniline, polystyrene sulfonate, and poly(3-hexylthiophene).
Takei discloses a the cathode consists mainly of a metal oxide and an electrically conductive material, wherein the metal oxide can be nickel oxide and the electrically conductive material is a conductive polymer material obtained by polymerizing a monomer for forming the conductive polymer on the surface of the metal oxide particle, the conductive polymer being polyaniline (C4/L5-26).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2014/0329145 A1) in view of Durkot et al. (US 8,334,067 B2), as applied to claims 1, 13-15 above, in view of Durkot et al. (US 7,273,680 B2, hereinafter Durkot ‘680).
Regarding claim 31-32, although modified Koch discloses a method of producing the alkaline electrochemical cell of claim 1 (see rejection of claim 1 above; [0013], [0039]), comprising:
i) providing a cathode electrode mix comprising
1) coated active material particles,
2) binder,
3) conductive carbon, and
4) electrolyte ([0013], [0039]), 
the reference does not expressly disclose:
ii) forming a plurality of rings from the electrode mix; and 
iii) inserting the rings into a container; nor
ii) using a ram to mold the cathode electrode mix into a solid tubular configuration.
Durkot ‘680 discloses a cathode can be formed by stacking multiple rings which can be die cast or compression molded, or formed by extruding into housing (C9/L50-63).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 13-14, 20-21, 31-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/718,544 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending Application No. 16/718,544 discloses the subject matter of instant claims 1-20, 4-6, 13-14, 20-21, 31-33.  Specifically, claims 1-4 of the reference application disclose a graphite coating on the active material, claim 5 discloses the active material is a nickelate or nickel oxyhydroxide, claims 10-11 disclose the coating thickness, claim 14 discloses the electrode is a cathode, claims 15-16 disclose an alkaline electrochemical cell and claims 17-20 disclose methods substantially similar to instant claims 31-33.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        1/13/2022